Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-25 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed February 11, 2022. 

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. 
For claim 1, the applicant argues that Labyed does not teach the amended limitation “frequency spectra ratio values by computing a ratio between the first power spectrum in the first ultrasound data and the second power spectrum in the second ultrasound data acquired at each of the plurality of different depth locations”, but instead teaches calculating “a ratio of magnitudes of the first signals to the second signals as a function of the depth.” Labyed, col. 1, ll. 56-58” (see pg. 7, para. 3), and the examiner disagrees. Labyed teaches finding the ratio of two power spectra at two transmit center frequencies (see col. 9, lines 15-20 – “…take the ratio of the two power spectra, providing: equation (5).”). 
For claim 1, the applicant argues that “the attenuation measurement realized in amended claim 1 can be made with just one transmission. There is no need to transmit twice, as required by the Labyed method.” (see pg. 8, para. 1), and the examiner disagrees. Claim 1 recites “at least first ultrasound data acquired in response to transmitting ultrasound to the region-of-interest at a first frequency and second ultrasound data acquired in response to transmitting ultrasound to the region-of-interest at a second frequency”, where the broadest reasonable interpretation can read the limitation as transmitting the ultrasound at a first frequency in a first transmit event, and transmitting ultrasound at a second frequency in a second transmit event different from the first transmit event. 
For claim 1, the applicant argues that “by computing the ratio between power spectra, many frequencies are used in the method recited in amended claim 1, whereas only two frequencies are used in method of Labyed because according to the teaching of Labyed, additional frequencies would require additional transmissions. As a result, the method of claim 1 calculates multiple ratios between any two frequency powers within the bandwidth rather than only one ratio used for attenuation estimation as in the Labyed method. See Labyed, col. 2, ll. 17-18.” (see pg. 8, para. 2), and the examiner disagrees. Labyed teaches taking the ratio of two power spectra at two transmit center frequencies (see col. 9, lines 15-20 – “…take the ratio of the two power spectra, providing: equation (5).”). The claim does not mention if the first and second ultrasound data are collected in the same transmit event or in different transmit event. 
For claim 1, the applicant argues that “Another significant difference between the claimed method and the method described by Labyed is that the two center frequencies (fi and f2) used in the Labyed method need to be transmitted by two different apertures with an exact “factor” determined by the ratio of the two frequencies.” (see pg. 8, para. 3), and the examiner disagrees. The claim does not mention using only one aperture for transmitting the first ultrasound and second ultrasound. 
For claim 1, the applicant argues that “That is, the ratio disclosed by Labyed is computed between the magnitudes of signal envelopes, and are not computed in the frequency domain as recited in amended claim 1.”, and the examiner disagrees. Labyed teaches finding the ratio of two power spectra at two transmit center frequencies (see col. 9, lines 15-20 – “…take the ratio of the two power spectra, providing: equation (5).”). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7, 9, 14, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Labyed et al. (US 11166699 B2, published November 9, 2021 with a priority date of March 28, 2017), hereinafter referred to as Labyed.
Regarding claim 1, Labyed teaches a method for estimating an acoustic property of a physical medium in a region-of-interest using an ultrasound system (see col. 2, lines 34-36 — “Fig. 1 is a flow chart of one embodiment of a method for estimating attenuation with a medical diagnostic ultrasound scanner...”; see col. 1, lines 55-56 — “The first and second signals are responsive to tissue of a patient over depth.” where the acoustic property is attenuation, the physical medium is tissue of a patient, the region of interest is the depth of the tissue), the steps of the method comprising:
(a) acquiring ultrasound data from a plurality of depth locations along an ultrasound beam path within the region-of-interest (see col. 6, line 67 — “The receive event is a continuous interval for receiving echoes from the depth or depths of interest.”), 
the ultrasound data comprising at least first ultrasound data acquired in response to transmitting ultrasound to the region-of-interest at a first frequency and second ultrasound data acquired in response to transmitting ultrasound to the region-of-interest at a second frequency that is different from the first frequency (see col. 1, lines 45-56 — “...a method is provided for characterizing tissue with a medical diagnostic ultrasound scanner. First acoustic energy is transmitted at a first center frequency with a first aperture of a transducer array. Second acoustic energy is transmitted at a second center frequency with a second aperture of the transducer array, the second center frequency being different than the first center frequency...A receive beamformer connected to the transducer array receives first and second signals responsive to the first and second acoustic energy, respectively. The first and second signals are responsive to tissue of a patient over depth.”),
wherein the first ultrasound data comprise a first power spectrum of backscattered radio frequency (RF) signals and the second ultrasound data comprise a second power spectrum of backscattered RF signals (see col. 9, lines 15-20 – “…take the ratio of the two power spectra, providing: equation (5).”; see col. 13, lines 44-45 – “…the receive beamformer sums radio frequency data.”; see col. 14, lines 45-46 – “AB - mode detector detects the intensity or power of the acoustic backscatter.”); 
(b) computing a plurality of frequency spectra ratio values by computing a ratio between the first power spectrum in the first ultrasound data and the second power spectrum in the second ultrasound data acquired at each of the plurality of different depth locations (see col. 1, lines 56-58 — “An image processor calculates a ratio of magnitudes of the first signals to the second signals as a function of the depth...” where the frequency spectra ratio values are the ratio of magnitudes of the first signals (first ultrasound data) and second signals (second ultrasound data) as a function of depth (a plurality of different depth locations)); 
(c) estimating an acoustic property value of a physical medium in the region-of- interest from the plurality of frequency spectra ratio values (see col. 1, lines 56-60 —“...fits a rate of change to the ratio as the function of the depth, and estimates attenuation of the tissue from the rate of change.” Where the acoustic property value is the attenuation of tissue, and the rate of change (slope) of the ratio vs depth is the attenuation of tissue); and 
(d) generating a report based on the estimated acoustic property value of the physical medium (see col. 1, lines 60-61 — “An image of the attenuation for the patient is generated.” Where the report based on the estimated acoustic property value is equated to the image of the attenuation for the patient).   
Furthermore, regarding claim 2, Labyed further teaches wherein the acoustic property value is an attenuation coefficient (see col. 1, lines 56-60 — “...fits a rate of change to the ratio as the function of the depth, and estimates attenuation of the tissue from the rate of change.” Where the acoustic property value is the attenuation of tissue). 
Furthermore, regarding claim 3, Labyed further teaches wherein 
estimating the attenuation coefficient includes computing logarithm values by computing a logarithm of the frequency spectra ratio values (Fig. 1; see col. 9, lines 64-65 — “...a natural logarithm of the ratio as a function of depth is calculated.” Where the ratio refers to the ratio of the magnitude of the first and second signals), 
forming a frequency spectra ratio decay curve by arranging the logarithm values as a function of depth location (Fig. 1; see col. 9, lines 64-65 — “...a natural logarithm of the ratio as a function of depth is calculated.”), 
computing a slope over a portion of the frequency spectra ratio decay curve (Fig. 1; see col. 9, lines 64-66 — “...a natural logarithm of the ratio as a function of depth is calculated. The slope of the resulting line is the rate of change.”), and 
estimating the attenuation coefficient based on the slope (Fig. 1; see col. 9, lines 64-66 — “...a natural logarithm of the ratio as a function of depth is calculated. The slope of the resulting line is the rate of change.” where attenuation is the slope of the line (rate of change of log ratio vs depth)). 
Furthermore, regarding claim 7, Labyed further teaches wherein the slope is computed based on a nonlinear fitting (see col. 9, lines 62-64 — “Using least-squares, an exponential curve is fit to the ratio. The fit curve provides a rate of change.” Where nonlinear fitting is equated to an exponential curve fit). 
Furthermore, regarding claim 9, Labyed further teaches wherein estimating the attenuation coefficient includes computing logarithm values as a logarithm of the plurality of frequency spectra ratio values and fitting the logarithm values to a parametric model to estimate the attenuation coefficient (see col. 9, lines 59-64 — “In act 40, the image processor fits a rate of change to the ratio as a function of depth. The ratio is logarithmic. The ratio begins at higher values and decreases to lower values with an increase in depth. Using least-squares, an exponential curve is fit to the ratio. The fit curve provides a rate of change.” Where the parametric model is the least-squares estimation to estimate the attenuation coefficient (slope, rate of change)). 
Furthermore, regarding claim 14, Labyed further teaches wherein fitting the logarithm values to the parametric model includes using a least-squares estimation (see col. 9, lines 59-64 — “In act 40, the image processor fits a rate of change to the ratio as a function of depth. The ratio is logarithmic. The ratio begins at higher values and decreases to lower values with an increase in depth. Using least-squares, an exponential curve is fit to the ratio. The fit curve provides a rate of change.” Where the parametric model is the least-squares estimation). 
Furthermore, regarding claim 25, Labyed further teaches wherein the first frequency is spectrally adjacent the second frequency (Fig. 2, col. 11; see col. 11, lines 6-10 — “The left side is the two-wave beam pattern for a center frequency of 4 MHz...and the right side is the two-way beam pattern for a center frequency of 2 MHz...”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Labyed in view of Yao et al, “BACKSCATTER COEFFICIENT MEASUREMENTS USING A REFERENCE PHANTOM TO EXTRACT DEPTH-DEPENDENT INSTRUMENTATION FACTORS,” Ultrasonic Imaging, vol. 12, pp. 58-70, 1990, hereinafter referred to as Yao.
	Regarding claim 4, Labyed teaches all of the elements disclosed in claim 3 above. 
Labyed does not explicitly teach wherein the slope is computed based on a linear fitting. 
Whereas, Yao, in the same field of endeavor, teaches wherein the slope is computed based on a linear fitting (see pg. 65, para. 3 — “The attenuation coefficient at frequency w of the unknown sample, α(ω) is determined by computing the logarithm of the corresponding ratio at each depth and fitting these data to a straight line. The slope of the line is 4[α(ω) – α’(ω)] where α’(ω) is the attenuation coefficient of the reference phantom.” Where the linear fitting is equated to the fitting data to a straight line). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified computing the slope, as disclosed in Labyed, by having a slope computed based on linear fitting, as disclosed in Yao. One of ordinary skill in the art would have been motivated to make this modification in order to determine the attenuation coefficient at a frequency of an unknown sample, as taught in Yao (see pg. 65, para. 3). 
Furthermore, regarding claim 6, Yao further teaches wherein the portion of the frequency spectra ratio decay curve is selected as a range of depth locations over which the frequency spectra ratio decay curve follows a linear decrease as a function at the first frequency (Fig. 3, frequency ratio (dB) vs. depth (cm) at three different operating frequencies, showing a linear decline of the frequency ratio as depth increases at the selected depth range shown on the graph; see pg. 62, para. 2 — “equation (12). This is the basic equation used to compute the attenuation and backscatter coefficients of the sample.”).
The motivation for claim 6 was shown previously in claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Labyed in view of Yao, as applied to claim 4 above, and in further view of Kim et al., “HYBRID SPECTRAL DOMAIN METHOD FOR ATTENUATION SLOPE ESTIMATION,” Ultrasound in Medicine & Biology, vol. 34, no. 11, pp. 1808-1819, Apr. 2008, hereinafter referred to as Kim. 
Regarding claim 5, Labyed in view of Yao teaches all of the elements as disclosed in claim 4 above. 
Labyed in view of Yao does not explicitly teach wherein a reliability of the attenuation coefficient is estimated based on a residual error of the linear fitting. 
Whereas, Kim, in the same field of endeavor, teaches wherein a reliability of the attenuation coefficient is estimated based ona residual error of the linear fitting (see pg. 1811, col. 1, para. 2 - “Under the assumption of a linear frequency-dependent attenuation in soft tissue, linear regression over the local spectral shift estimates (usually several blocks along the axial direction) is used to compute the final slope of the attenuation coefficient.”; see Fig. 4 and 6 — “...the error bars represent the standard deviation of estimated slope of attenuation coefficients.” So since the attenuation is found using the slope, the error bars of the attenuation coefficient is the reliability of the attenuation coefficient, so the larger the error bars, the less reliable the attenuation coefficient is, and the less fitted (higher residual error) the linear fit is). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Labyed in view of Yao, by including to the method estimating the reliability of the attenuation coefficient based on the residual error of the linear fitting, as disclosed in Kim. One of ordinary skill in the art would have been motivated to make this modification in order to observe the estimation accuracy and robustness of the different attenuation coefficient estimation methods, as taught in Kim (Fig. 6; see pg. 1817, col. 2, para. 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Labyed in view of D. P. O’Leary et al., “Variable projection for nonlinear least squares problems,” Computational Optimization and Applications, vol. 54, pp. 579-593, Apr. 2013, hereinafter after referred to O’Leary. 
Regarding claim 8, Labyed teaches all of the elements as disclosed in claim 7 above. 
Labyed does not explicitly teach wherein the nonlinear fitting is computed based in part on a variable projection (VARPRO) method. 
Whereas, O’Leary, in an analogous field of endeavor, teaches wherein the nonlinear fitting is computed based in part on a variable projection (VARPRO) method (see pg. 580, para. 3 — “We focus in this work on fitting nonlinear models in a (weighted) least-squares sense. Most nonlinear models have some parameters—perhaps quite a few—that appear linearly.”; see pg. 592, para. 2— “We have presented a model implementation of the variable projection method for solving nonlinear least squares problems in which some parameters appear linearly.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonlinear fitting, as disclosed in Labyed, by having the nonlinear fitting based on a variable projection method, as disclosed in O’Leary. One of ordinary skill in the art would have been motivated to make this modification in order to demonstrate a better reliability of the method, as taught in O’Leary (see pg. 592, para. 2). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Labyed in view of K. Samimi et al., “Lower Bound on Estimation Variance of the Ultrasonic Attenuation Coefficient Using the Spectral-Difference Reference-phantom Method,” Ultrasonic Imaging, vol. 39, no. 3, pp. 151-171, Oct. 2016, hereinafter referred to as Samimi. 
Regarding claim 10, Labyed teaches all of the elements as disclosed in claim 9 above, and 
Labyed further teaches estimating the attenuation coefficient includes normalizing the plurality of frequency spectra ratio values by reference depth data before computing the logarithm values (Fig. 9, normalized frequency spectra ratio values (ratio of axial profiles) from 0 to 1 based on a pressure magnitude at reference depth, vs depth (axial (mm)). 
Labyed does not explicitly teach wherein the parametric model is a one-parameter model of frequency spectra ratio. 
Whereas, Samimi, in the same field of endeavor, teaches wherein the parametric model is a oneparameter model of frequency spectra ratio (see pg. 168, para. 5 — “...the exponential distribution with a single parameter…(equated to one-parameter model) representing the backscattered intensity from the random medium, is selected for the power spectral model (frequency spectra) presented in this paper.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parametric model, as disclosed in Labyed, by having the parametric model as is a one-parameter model of frequency spectra ratio, as disclosed in Samimi. One of ordinary skill in the art would have been motivated to make this modification in order to simplify the power spectral distribution, as taught in Samimi (see pg. 168, para. 5). 
Furthermore, regarding claim 11, Labyed further teaches wherein the reference depth data are ultrasound data acquired at the first frequency at one or more reference depths (Fig. 8, ultrasound data (normalized pressure magnitude) acquired at the first frequency (Tx cond1) at one or more reference depths (axial (mm), with the normalized pressure magnitude from O to 1 based on a pressure magnitude at reference depth). 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Labyed, as applied to claim 9 above, and in further view of K. Nam et al., “Simultaneous Backscatter and Attenuation Estimation using a Least Squares Method with Constraints,” Ultrasound in Medicine & Biology, vol. 37, no. 12, pp. 2096-2104, Aug. 2011, and J. D. Evans et al., “Prospects for in vivo estimation of photon linear attenuation coefficients using postprocessing dual-energy CT imaging on a commercial scanner: Comparison of analytic and polyenergetic statistical reconstruction algorithms,” Medical Physics: The International Journal of Medical Physics Research and Practice, vol. 40, no. 12, pp. 121914-1 — 121914- 16, Dec. 2013, hereinafter referred to as Nam and Evans, respectively. 
Regarding claim 12, Labyed teaches all of the elements disclosed in claim 9 above. 
Labyed does not explicitly teach wherein the parametric model is a two-parameter model of frequency spectra ratio, and estimating the attenuation coefficient also includes estimating a backscatter coefficient. 
Whereas, Nam, in the same field of endeavor, teaches estimating the attenuation coefficient also includes estimating a backscatter coefficient (see Abstract — “We describe a least squares method (LSM) that fits the echo signal power spectra from a ROI to a three-parameter tissue model that simultaneously yields estimates of attenuation losses and backscatter coefficients.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified estimating the attenuation coefficient, as disclosed in Labyed, by including estimating a backscatter coefficient, as disclosed in Nam. One of ordinary skill in the art would have been motivated to make this modification in order to use the least-squares method to assess optical properties within a region of interest that only requires a power spectrum from the depth of interest, as taught in Nam (see pg. 2103, col. 1, para. 3). 
Labyed in view of Nam does not explicitly teach wherein the parametric model is a two-parameter model of frequency spectra ratio. 
Whereas, Evans, in an analogous field of endeavor, teaches wherein the parametric model is a two-parameter model of frequency spectra ratio (see pg. 121914-3, col. 2, para. 1-2 — “...the two- parameter BVM (basis vector model), in which photon cross sections of an arbitrary material are approximated as a weighted mixture of two dissimilar reference materials (basis materials)... In this paper, we use the term cross section to refer collectively to all the radiological quantities of a material, e.g. linear attenuation coefficients...Assuming that reconstructed CT image intensities are proportional to the linear attenuation coefficient of the substance occupying the location x, at the effective scanning energies E1 and E2, the BVM results in a pair of linear equations with two unknowns...” where the two parameter model is equated to the two-parameter BVM). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parametric model, as disclosed in Nam, by having the parametric model be a two-parameter model of frequency spectra ratio, as disclosed in Evans. One of ordinary skill in the art would have been motivated to make this modification in order for the low-energy photon linear attenuation coefficients to have model-fitting accuracy at around the 1% level, as taught in Evans (see 121914-13, col. 2, para. 1). 
Furthermore, regarding claim 13, Labyed further teaches wherein step (a) is repeated using at least one of different first and second frequency values or different depth locations, such that the plurality of frequency spectra ratios correspond to at least one of multiple frequency measurements or multiple depth measurements (see col. 1, lines 45-56 — “...a method is provided for characterizing tissue with a medical diagnostic ultrasound scanner. First acoustic energy is transmitted at a first center frequency with a first aperture of a transducer array. Second acoustic energy is transmitted at a second center frequency with a second aperture of the transducer array, the second center frequency being different than the first center frequency...A receive beamformer connected to the transducer array receives first and second signals responsive to the first and second acoustic energy, respectively. The first and second signals are responsive to tissue of a patient over depth.”; see col. 6, line 67 — “The receive event is a continuous interval for receiving echoes from the depth or depths of interest.”).

Claims 15-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Labyed in view of Nam. 
Regarding claim 15, Labyed teaches all of the elements disclosed in claim 9 above. 
Labyed does not explicitly teach wherein fitting the logarithm values to the parametric model includes constraining the fitting using a constraint. 
Whereas, Nam, in the same field of endeavor, teaches wherein fitting the logarithm values to the parametric model includes constraining the fitting using a constraint (see pg. 2098, col. 1, para. 1 — “To solve for the three unknowns, b, n and α  in eqn (7), a least squares fitting process is applied over the band of frequencies contained in the echo signal. That is...Eq. (8), where K is the number of frequency components to be used for the least squares fitting and a, n, and a are the estimated parameters for the tissue model. Without loss of generality, eqn (8) may be subjected to constraints to keep the result tenable. That is...Eq. (9), with the search range of each parameter set according to expected ranges for the tissue or sample media within the ROI.” Where constraining of the least squares fitting process of eq. 8 is done by having expected ranges of parameters b, n, and α (eq. 9), where b is a constant coefficient (relating to backscatter coefficient), n is the frequency dependence (relating to backscatter coefficient), and α is attenuation coefficient). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified fitting the logarithm values to the parametric model, as disclosed in Labyed, by including constraining the fitting using a constraint, as disclosed in Nam. One of ordinary skill in the art would have been motivated to make this modification in order to have realistic bounds for the range of backscatter coefficients, attenuation coefficients, and frequency dependencies of backscatter allowed for the sample, as taught in Nam (pg. 2098, col. 1, para. 2).
Furthermore, regarding claim 16, Nam further teaches wherein the constraint is a physical medium constraint that defines an expected range of attenuation coefficient values for the physical medium (see pg. 2098, col. 1, para. 1 — “Without loss of generality, eqn (8) may be subjected to constraints to keep the result tenable. That is...Eq. (9), with the search range of each parameter set according to expected ranges for the tissue or sample media within the ROI.” Where constraining of the least squares fitting process of eq. 8 is done by having expected ranges of parameters b, n, and a (eq. 9), where ais attenuation coefficient). 
Furthermore, regarding claim 17, Nam further teaches wherein the constraint is a data generated constraint that is adaptively determined constraint based at least in part on the frequency spectra ratio values (see pg. 2097, col. 2, para. 4 — “...the ratio of the echo signal power spectrum from the sample to that from the reference phantom at the same depth...” which is equated to the frequency spectra ratio values, and equation 5 has the parameters b, n, and α; see pg. 2098, col. 1, para. 1 — “To solve for the three unknowns, b, n and α in eqn (7), a least squares fitting process is applied over the band of frequencies contained in the echo signal. That is...Eq. (8), where K is the number of frequency components to be used for the least squares fitting and a, n, and a are the estimated parameters for the tissue model. Without loss of generality, eqn (8) may be subjected to constraints to keep the result tenable. That is...Eq. (9), with the search range of each parameter set according to expected ranges for the tissue or sample media within the ROI.” So by knowing the frequency spectra ratio value, and with the ratio equation 5 having the parameters b, n, and α, it would be obvious for one of ordinary skill in the art to determine realistic search ranges (constraints) of the parameters based on the ratio value). 
The motivation for claims 16-17 was shown previously in claim 15.

Regarding claim 18, Labyed teaches all of the elements disclosed in claim 1 above. 
Labyed does not explicitly teach wherein
	step (a) is repeated for a plurality of different first frequency and second frequency values, 
step (b) is repeated for each of the plurality of different first frequency and second frequency values, and 
step (c) includes estimating a different acoustic property value for each of the plurality of different first frequency values and estimating a final acoustic property value based on a combination of the different acoustic property values. 
Whereas, Nam, in the same field of endeavor, teaches: 
step (a) is repeated for a plurality of different first frequency and second frequency values (Fig. 6-7; see pg. 2100, col. 1, para. 4 — “Three equations in three unknowns were obtained by differentiating the right side of eqn (8) with respect to each of the three variables and setting the derivatives to 0. These equations were then solved using the least squares method. The frequency range applied in eqn (11) varied with depth...For shallow depths this extended from 3.7—7 MHz while at the maximum, 6.5 cm depth frequencies from 3.4—5.4 MHz were employed.”; see pg. 2102, col. 1, para. 1 - “Three different single element transducers were used to cover a broad frequency range for the test sample specimens and, hence, three curves are shown for the lab data.” repeating acquiring ultrasound data from a plurality of depth locations at different frequency values), 
step (b) is repeated for each of the plurality of different first frequency and second frequency values (Fig. 6-7; see pg. 2100, col. 1, para. 4 — “Three equations in three unknowns were obtained by differentiating the right side of eqn (8) with respect to each of the three variables and setting the derivatives to 0. These equations were then solved using the least squares method. The frequency range applied in eqn (11) varied with depth...For shallow depths this extended from 3.7—7 MHz while at the maximum, 6.5 cm depth frequencies from 3.4—5.4 MHz were employed.” where least-squares fitting of the ratios (eqn 8) are computed for the different frequencies at the different depths), and 
step (c) includes estimating a different acoustic property value for each of the plurality of different first frequency values and estimating a final acoustic property value based on a combination of the different acoustic property values (Fig. 6-7; see pg. 2100, col. 1, para. 4 — “Three equations in three unknowns were obtained by differentiating the right side of eqn (8) with respect to each of the three variables and setting the derivatives to 0. These equations were then solved using the least squares method. The frequency range applied in eqn (11) varied with depth...For shallow depths this extended from 3.7—7 MHz while at the maximum, 6.5 cm depth frequencies from 3.4—5.4 MHz were employed.” where least-squares fitting of the ratios (eqn 8) are computed for the different frequencies at the different depths, and it would be obvious for one of ordinary skill in the art to estimate the backscatter coefficients (acoustic property value) at the different frequencies for each depth to estimate a final backscatter coefficient based on the combination of different backscatter coefficients). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Labyed, by estimating a different acoustic property value for each of the plurality of different first frequency values and estimating a final acoustic property value based on a combination of the different acoustic property values, as disclosed in Nam. One of ordinary skill in the art would have been motivated to make this modification in order to cover a broad frequency range for the test sample specimens, as taught in Nam (see pg. 2102, col. 1, para. 1). 
Furthermore, regarding claim 21, Nam further teaches wherein the acoustic property value is a backscatter coefficient (see Abstract — “We describe a least squares method (LSM) that fits the echo signal power spectra from a ROI to a three-parameter tissue model that simultaneously yields estimates of attenuation losses and backscatter coefficients.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic property value, as disclosed in Labyed, by having the acoustic property value be backscatter coefficient, as disclosed in Nam. One of ordinary skill in the art would have been motivated to make this modification in order to use the least-squares method to assess optical properties within a region of interest that only requires a power spectrum from the depth of interest, as taught in Nam (see pg. 2103, col. 1, para. 3). 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Labyed in view of Nam, as applied to claim 18 above, and in further view of Ng et al. (US 6743174 B2, published June 1, 2004), hereinafter referred to as Ng. 
Regarding claim 19, Labyed in view of Nam teaches all of the elements as disclosed in claim 18 above. 
Labyed in view of Nam does not explicitly teach wherein the combination of the different acoustic property values includes averaging the different acoustic property values. 
Whereas, Ng, in the same field of endeavor, teaches averaging the different acoustic property values (see col. 5, lines 55-60 — “When a linear slope has been fitted to the depth dependent attenuation characteristic of each scanline in the image frame, these slopes are combined into a single slope value for the image. A preferred way to combine the individual scanline values is to calculate a weighted mean of the attenuation estimates (step 112).” So averaging the different acoustic property values is equated to calculating a weighted mean of the attenuation estimates). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the different acoustic property values, as disclosed in Labyed in view of Nam, by having the combination of the different acoustic property values be weight averaging the attenuation values, as disclosed in Ng. One of ordinary skill in the art would have been motivated to make this modification in order to cause image regions with echo signal content to contribute more to the final result than do regions of little or no signal content, as taught in Ng (see col. 5, lines 64-66). 
Furthermore, regarding claim 20, Ng further teaches wherein the different acoustic property values are averaged using a weighted averaging (see col. 5, lines 55-60 — “When a linear slope has been fitted to the depth dependent attenuation characteristic of each scanline in the image frame, these slopes are combined into a single slope value for the image. A preferred way to combine the individual scanline values is to calculate a weighted mean of the attenuation estimates (step 112).” Weighted mean is equated to weighted averaging). 
The motivation for claim 20 was shown previously in claim 19. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Labyed in view of Nam, as applied to claim 21 above, and in further view of T. Mo et al., “Calculations of Radar Backscattering Coefficient of Vegetation-Covered Soils,” Remote Sensing of Environment, vol. 15, pp. 119-133, 1984, hereinafter referred to as Mo. 
Regarding claim 22, Nam teaches all of the elements as disclosed in claim 21 above, and 
Nam further teaches wherein estimating the backscatter coefficient includes 
computing logarithm values by computing a logarithm of the frequency spectra ratio values (see Eq. (6), where the natural logarithm of the ratio of the power spectrum from the sample and the reference phantom is equated to the logarithm of the spectra ratio values; see pg. 2097, col. 1, para. 3 — “The ratio of the spectra is fit to a three-parameter tissue model that quantifies the attenuation and backscatter properties of the media.”; see pg. 2100, col. 2, para. 1—“...the log of the ratio of the echo signal power spectra from the sample and reference are plotted as a function of depth and the ratios are fit to straight lines.”), and 
forming a frequency spectra ratio decay curve by arranging the logarithm values as a function of depth location (see pg. 2097, col. 1, para. 3 — “The ratio of the spectra is fit to a three-parameter tissue model that quantifies the attenuation and backscatter properties of the media.”; see pg. 2100, col. 2, para. 1— “...the log of the ratio of the echo signal power spectra from the sample and reference are plotted as a function of depth and the ratios are fit to straight lines.”).
Labyed in view of Nam does not explicitly teach: 
computing a y-intercept of the frequency spectra ratio decay curve, and 
estimating the backscatter coefficient based on the slope. 
Whereas, Mo, in an analogous field of endeavor, teaches:
computing a y-intercept of the curve (see Fig. 6 — “Backscattering coefficients (at fixed incidence angle) versus volumetric soil moistures.”; see Table 3 — “Linear Regression Results of Backscattering Coefficient versus Volumetric Soil Moisture (< 30%), at Different Incident Angles 8.” with the results being the values of intercept and slope at each incident angle, showing as the incident angle increases, the intercept and slope values decreases. The intercept (y-intercept) of the backscattering coefficients are found), and 
estimating the backscatter coefficient based on the slope (see pg. 130, col. 2, para. 3 — “Table 3 shows that the backscattering coefficient sensitivity to soil moisture, defined as dσ°(θ)/dSM (which is the slope of the regression line), decreases as the incidence angle θ increases.” Where σ°(θ)) is measured backscattering coefficients and SM is volumetric volume soil moisture. The backscatter coefficient sensitivity (backscatter coefficient) is found based on the slope of backscatter coefficient vs. volumetric soil moisture).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Nam, by including to the method computing a y-intercept of the curve, and estimating the backscatter coefficient based on the slope, as disclosed in Mo. One of ordinary skill in the art would have been motivated to make this combination in order for the user to view that vegetation scattering appears to be the primary contributor to the backscattering coefficient at large angles when the slope (backscatter coefficient sensitivity) is almost zero, as taught in Mo (see pg. 131, col. 1, para. 1).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Labyed in view of Nam and Mo, as applied to claim 22 above, and in further view of R. J. Lavarello et al., “On the estimation of backscatter coefficients using single-element focused transducers,” Journal of the Acoustical Society of America, vol. 129, no. 5, pp. 2903-2911, May 2011, hereinafter referrerd to as Lavarello. 
Regarding claim 23, Labyed in view of Nam and Mo teaches all of the elements as disclosed in claim 22 above. 
Labyed in view of Nam and Mo does not explicitly teach wherein arranging the plurality of frequency spectra ratio values as a function of depth location includes providing transducer response data to the computer system, computing a transducer response ratio, and weighting the plurality of frequency spectra ratio values based on the transducer response ratio. 
Whereas, Lavarello, in the same field of endeavor, teaches 
providing transducer response data to the computer system (Fig. 5 — “The Gp/ka ratio was set to 50 (top), 500 (center), and 5000 (bottom).”; see pg. 2904, col. 2, para. 1 — “...where Gp = (kR2/2F) is the pressure focusing gain of the transducer...”; see Table V. — “ka and Gp were calculated using the transducer nominal center frequency, with ka corresponding to a scatterer diameter...”), 
computing a transducer response ratio (Fig. 5 — “The Gp/ka ratio was set to 50 (top), 500 (center), and 5000 (bottom).”; see pg. 2904, col. 2, para. 1 — “...where Gp = (kR2/2F) is the pressure focusing gain of the transducer...”; see Table V. — “ka and Gp were calculated using the transducer nominal center frequency, with ka corresponding to a scatterer diameter...” where the transducer response ratio is equated to Gp/ka ratio, with Gp and ka relating to transducer response data (center frequency)), and 
weighting the plurality of frequency spectra ratio values based on the transducer response ratio (Fig. 5 — “The Gp/ka ratio was set to 50 (top), 500 (center), and 5000 (bottom).”; see pg. 2904, col. 2, para. 1 — “...where Gp = (kR2/2F) is the pressure focusing gain of the transducer...”; see Table V. — “ka and Gp were calculated using the transducer nominal center frequency, with ka corresponding to a scatterer diameter...”; see pg. 2910, col. 1, para. 2 — “Because different BSC (backscatter coefficient) estimation methods introduce different frequency-dependent corrections which depend on Gp, mean ESD (effective scatter diameter) estimates are expected in principle to change depending on the chosen BSC estimation method. However, the Gp range of the transducers should determine the extent of the spread of mean ESD estimates...The accuracy and precision of ESD estimates can be compromised depending on the ka range used for BSC analysis.” So the backscatter coefficient depends on the transducer response ratio (Gp/ka)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Nam in view of Mo, by including to the method providing transducer response data to the computer system, computing a transducer response ratio, and weighting the plurality of frequency spectra ratio values based on the transducer response ratio, as disclosed in Lavarello. One of ordinary skill in the art would have been motivated to make this modification in order to for the user to control the transducer response parameter values to produce a more consistent backscatter coefficient estimation and reduced spread of mean estimation values, as taught in Lavarello (see pg. 2910, col. 2, para. 3). 
Furthermore, regarding clam 24, Labyed further teaches computing a slope of the frequency spectra ratio decay curve and estimating an attenuation coefficient value based on the slope (see col. 1, lines 56-60 — “...fits a rate of change to the ratio as the function of the depth, and estimates attenuation of the tissue from the rate of change.” Where the rate of change (slope) of the ratio vs depth (frequency spectra ratio decay curve) is the attenuation of tissue).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
H. Kim et al., “Estimation of Ultrasound Attenuation from Broadband Echo-Signals Using Bandpass Filtering,” IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, vol. 55, no. 5, pp. 1153-1159, May 2008 discloses computing the ratio of the intensity of the backscattered RF signals from the sample to that from a reference phantom at the same depth. 
M. O’Donnell, “Effects of Diffraction on Measurements of the Frequency-Dependent Ultrasonic Attenuation,” IEEE Transactions on Biomedical Engineering, vol. BME-30, no. 6, pp. 320-326, June 1983 discloses calculating the logarithm of the ratio of the spectra for signals from two different depths to estimate the attenuation coefficient of tissue from RF A-scans. 
K. Hasan et al., “Using Nearest Neighbors for Accurate Estimation of Ultrasonic Attenuation in the Spectral Domain,” IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, vol. 60, no. 6, pp. 1098-1114, June 2013 discloses calculating spectral parameters from the fitted and extrapolated regression line over the log power spectral ratio. 
Labyed (US 20170273667 A1, published September 28, 2017 with a priority date of March 22, 2016) discloses calculating the ratio of power spectra from two regions of interest at the same depth, and the slope or intercept of a line linearly fit to the ratio as a function of frequency indicate a measure of the relative backscatter coefficient over a range of frequencies. 
F. L. Lizzi et al., “Tissue Signature Characterization Utilizing Frequency Domain Analysis,” 1976 Ultrasonics Symposium, pp. 714-719, 1976 discloses computing attenuation from the ratio of the spectra obtained at different depths (sequential range gates) at a useful system bandwidth. 
Y. Kanayama et al., “Real-Time Ultrasound Attenuation Imaging of Diffuse Fatty Liver Disease”, Ultrasound in Medicine and Biology, vol. 39, no. 4, pp. 692-705, Apr. 2013 discloses displaying the intensity ratios of two beam profiles with different center frequencies vs. depth before and after noise cancellation. 
K. J. Parker et al., “Measurement of Ultrasonic Attenuation Within Regions Selected from B-Scan Images,” IEEE Transactions on Biomedical Engineering, vol. BME-30, no. 8, pp. 431-437, Aug. 1983 discloses calculating the spectral magnitudes as a function of frequency and depth, then estimate the attenuation coefficient by a least square error fit of an exponential function to the mean values of backscattered pressure. 
Y. Labyed et al., “A theoretical comparison of attenuation measurement techniques from backscattered ultrasound echoes,” Journal of the Acoustic Society of America, vol. 129, no. 4, pp. 2316-2324, Apr. 2011 discloses where the attenuation coefficient of the sample can be estimated at each frequency component by calculating the slope of the straight line that fits the log ratio of the two spectra versus depth. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/
Primary Examiner, Art Unit 3793